Citation Nr: 0514802	
Decision Date: 06/01/05    Archive Date: 06/15/05

DOCKET NO.  94-36 833	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an evaluation in excess of 60 percent for 
membranous glomerulopathy with hypertension prior to December 
20, 1995.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARINGS ON APPEAL

Appellant and appellant's husband


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from July to September 1980.

In February 1992, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Detroit, Michigan denied the 
veteran's claim for a rating in excess of 30 percent for a 
service-connected renal condition with hypertension.  The 
veteran appealed to the Board of Veterans' Appeals (Board).  
In February 1996, while the appeal was pending, the RO 
increased the veteran's rating to 100 percent, effective from 
December 20, 1995, based on the receipt of additional 
evidence.  The 30 percent evaluation for the period prior to 
December 20, 1995 was continued, and the case was transferred 
to the Board for consideration of the rating to be assigned 
for the earlier time frame.

In December 1996, the Board remanded the case to the RO for 
additional development.  The case was returned to the Board, 
and in November 1997 the Board found that a 60 percent 
rating, but no more, was warranted for the veteran's 
disability prior to December 20, 1995.  In December 1997, the 
RO implemented the Board's decision, assigning a 60 percent 
evaluation for the veteran's disability from February 28, 
1991.

The veteran appealed the Board's November 1997 decision to 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court).  In July 1999, the Court issued a decision 
vacating the Board's decision, and remanding the matter for 
readjudication.  The Board remanded the case to the RO in 
November 2000, for development consistent with the Court's 
order, and the case was returned to the Board.

On several occasions, the veteran has raised the issue of her 
entitlement to a higher rating for her disability prior to 
the effective date of the 60 percent award (i.e., February 
28, 1991).  That matter has not been developed for appellate 
review, and is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran's membranous glomerulopathy with hypertension 
can neither be characterized as manifesting persistent edema 
and albuminuria; or, moderate retention of non-protein 
nitrogen, createnine or urea nitrogen; or, moderately 
decreased kidney function or moderate cardiac complications; 
nor can it be characterized as manifesting persistent edema 
and albuminuria with BUN 40 to 80 mg%; or, creatinine 4 to 
8mg%; or, generalized poor health characterized by lethargy, 
weakness, anorexia, weight loss, or limitation of exertion.

2.  Blood pressure measurements of record consistently reveal 
systolic pressure below 200 and diastolic blood pressure 
consistently below 120.


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 60 percent 
for membranous glomerulopathy with hypertension prior to 
December 20, 1995 are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.115, 4.115a, Diagnostic 
Code 7502 (1992); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.115, 4.115a, 
Renal Dysfunction, 4.115b, Diagnostic Code 7502 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Evaluation of Membranous Glomerulopathy with Hypertension

The rating criteria for kidney disease have changed while the 
veteran's claim has been pending.  The changes were effective 
February 17, 1994.  See 59 Fed. Reg. 2523 (Jan. 18, 1994) 
(codified at 38 C.F.R. §§ 4.115a Kidney Dysfunction, 4.115b, 
Diagnostic Code 7502 (2004) [hereinafter newer criteria].  
The rating criteria in effect prior to February 17, 1994, and 
used for the February 1992 rating decision from which the 
veteran appeals, were then-codified at 38 C.F.R. §§ 4.115, 
4.115a, Diagnostic Code 7502 (1992) [hereinafter older 
criteria].

The older criteria for a rating in excess of 60 percent 
provided:

100%: Pronounced; persistent edema and albuminuria; or marked 
retention of non-protein nitrogen, creatinine or urea 
nitrogen; with markedly decreased kidney function or severe 
cardiovascular complications and chronic invalidism.

80%: Severe; Persistent edema and albuminuria; or, moderate 
retention of non-protein nitrogen, createnine or urea 
nitrogen; or, moderately decreased kidney function or 
moderate cardiac complications.

The newer criteria for a rating in excess of 60 percent 
provide:

100%: Requiring regular dialysis, or precluding more than 
sedentary activity from one of the following: persistent 
edema and albuminuria; or, BUN more than 80mg%; or, 
creatinine more than 8mg%; or, markedly decreased function of 
kidney or other organ systems, especially cardiovascular.

80%: Persistent edema and albuminuria with BUN 40 to 80 mg%; 
or, creatinine 4 to 8mg%; or, generalized poor health 
characterized by lethargy, weakness, anorexia, weight loss, 
or limitation of exertion

The evidence of the severity of the veteran's membranous 
glomerulopathy with hypertension prior to December 20, 1995, 
is devoid of any criterion of a 100 percent rating under 
either the older or the newer criteria.

The evidence of record shows hypertension is the only cardiac 
or cardiovascular complication of the veteran's membranous 
glomerulopathy.  University of Michigan records of May 1992 
noted a recent negative cardiac catheterization performed by 
VA for complaints of syncope.  No other organ system is 
involved.  The veteran's hypertension is documented in 
numerous private and VA blood pressure readings.  All sets of 
measurements in all monitoring episodes and treatment records 
show her diastolic pressure is predominantly below 120, see 
38 C.F.R. § 4.104, Diagnostic Code 7101 (1992 & 2004), and 
there are no recordings of systolic pressure above 200.  See 
38 C.F.R. § 4.104, Diagnostic Code 7101 (2004).  The 
veteran's cardiac or cardiovascular health does not 
contribute to entitlement to a rating greater than 60 percent 
for membranous glomerulopathy with hypertension.

The available medical records include numerous reports of 
physical examination and review of systems, both private and 
VA.  They are remarkable for the absence of reports of edema.  
The numerous reports negative for edema with scattered 
reports of edema preclude concluding that the veteran had 
persistent edema prior to December 20, 1995.  For example, 
the veteran had lower extremity edema in June 1989, but an 
October 1989 VA examiner noted only a history of edema.  The 
report of VA hospitalization from February to March 1991 
noted the veteran was without edema of the extremities.  In 
October 1991 she had a trace of edema on outpatient visit, 
but none a week later.  A January 1992 VA compensation 
examination noted the veteran's report of edema of the feet 
only in the summertime.  University of Michigan records 
following a motor vehicle accident show no edema on 
examination.  She had mild edema in May 1992 upon admission 
to the University of Michigan Hospital.  A week later she was 
negative for edema.  On VA examination in February 1994, she 
reported occasional swelling of her ankles and legs.  There 
are repeated findings of albuminuria, confirmed by a February 
1994 VA summary of laboratory findings from December 1991 to 
February 1994, but that finding alone is not a basis for a 
disability rating, 38 C.F.R. § 4.115 (1992); 38 C.F.R. 
§ 4.115a (2004), and in the absence of persistent edema is 
not a basis for a disability rating in excess of 60 percent.  
Id.

There are numerous private and VA reports of BUN (blood urea 
nitrogen).  The February 1994 summary of December 1991 to 
February 1994 laboratory findings is an accurate 
representative sample of all of the laboratory findings of 
record.  All of them reveal less than and do not nearly 
approximate moderate urea nitrogen, and all of which are 
objectively and do not nearly approximate 40mg%.  
Consequently, BUN values provide no basis for a rating in 
excess of 60 percent under either the older or the newer 
criteria.  38 C.F.R. § 4.7 (2004); 38 C.F.R. §§ 4.115, 
4.115a, Diagnostic Code 7502 (1992); 38 C.F.R. § 4.115a, 
4.115b, Diagnostic Code 7502 (2004).

Likewise, the February 1994 laboratory summary is a good 
representative sample of all of the many creatinine values 
shown in the VA and private medical records.  The creatinine 
levels are uniformly less than and do not approximate 
moderate.  38 C.F.R. §§4.7, 4.115a, Diagnostic Code 7502 
(1992).  They are all below 3%, and consequently do not meet 
or nearly approximate the 4% to 8% range that qualifies for 
an 80 percent disability rating.  38 C.F.R. § 4.7, 38 C.F.R. 
§ 4.115a, 4.115b, Diagnostic Code 7502 (2004).

The veteran testified in July 1993 that a University of 
Michigan physician told her she had only 25 percent kidney 
function bilaterally.  Despite her assertion she could 
produce a corroborating statement from the physician she 
named, and despite VA's efforts to get additional records 
from University of Michigan, the testimony is uncorroborated.  
The veteran is not a medical expert, and neither her medical 
opinion of the proportional functioning of her kidneys, 
Espiritu v. Derwinski, 2 Vet App. 492 (1992), nor her 
recollection of a physician's statement, Robinette v. Brown, 
8 Vet. App. 69 (1995), constitutes medical evidence that can 
weigh against the objective evidence of record, which does 
not show moderately decreased kidney function.  38 C.F.R. 
§ 4.115a, Diagnostic Code 7502 (1992).  She testified in 
August 1996 that she had increased symptoms during high-risk 
pregnancies, but that testimony is not quantitative evidence 
upon which her disability can be rated.  The evidence of 
record shows two pregnancies, one during 1991 and 1992, and 
another noted in December 1992, with changes in all criteria 
of rating her kidney disease too small to warrant increasing 
the rating.  Her subjective impression of worsening symptoms 
is not a basis for rating the disability.

The veteran testified and has written repeatedly that her 
blood pressure is not controlled, because it requires three 
medications to control it.  Again, her medical opinion of 
what it means to have controlled blood pressure is not 
evidence upon which VA can rate a disability, because she 
lacks the medical expertise to proffer a medical opinion as 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Moreover, the severity of hypertension is a specific rating 
criterion for rating kidney dysfunction under the newer 
criteria at the 60 percent disability level or below.  
38 C.F.R. § 4.115a (2004); see 38 C.F.R. § 4.114, Diagnostic 
Code 7101 and notes (2004) (criteria for rating 
hypertension).  The stability of her blood is not a criterion 
for rating her kidney disease, except as it contributes to 
the predominant range of pressures.  See 38 C.F.R. § 4.114, 
Diagnostic Code 7101.  Instability per se is not a rating 
criterion.  The veteran's hypertension at no time has been 
severe enough as a criterion for rating her membranous 
glomerulopathy with hypertension to warrant a rating greater 
than 30 percent.  Id.

Finally, the available VA and private records show the 
veteran in no acute distress on VA examination in January 
1992 and February 1994.  She had episodes of acute distress 
related to syncope of unknown etiology, a motor vehicle 
accident, a premature birth in may 1992, an abscessed tooth 
in December 1992.  She gave full term birth in July 1993.  
She had an episode of viral gastroenteritis in October 1993.  
She was seen in a VA outpatient clinic in May 1994 for 
follow-up of a panic attack; she was also then pregnant.  
Taken together, the evidence does not show generalized poor 
health characterized by lethargy, weakness, anorexia, weight 
loss, or limitation of exertion until shortly before hospital 
admission on December 20, 1995.  Thus, there is no basis for 
a rating greater than 60 percent for membranous 
glomerulopathy with hypertension prior to December 20, 1995.

II.  Duty to Notify and to Assist

VA notified the veteran by letter of March 2001 of the 
information and evidence necessary to substantiate her claim.  
The letter advised her of her rights and of her and VA's 
respective responsibilities to produce and obtain information 
and evidence.  The letter advised her of her ultimate 
responsibility to produce any evidence pertinent to her claim 
that VA is unable to obtain.  Although not explicitly 
identifying evidence currently in her possession, logic 
forbids excluding evidence she has in her possession from the 
evidence she is ultimately responsible to produce.  VA again 
notified her of her ultimate responsibility to produce 
evidence in letters of May 2002, December 2002, and January 
2003.  Consequently, VA has discharged its notice 
requirements in this case.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2004); Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet. App. Apr. 14, 2005).

VA has obtained or attempted to obtain all evidence of which 
it had notice.  All pertinent VA medical records are in the 
claims file.  The private records the veteran authorized VA 
to obtain have been obtained, except for putative records 
from University of Michigan Hospital.  Execution of the 
veteran's authorization to obtain medical records from 
University of Michigan University Health Services elicited a 
negative response in May 2002 and that facilities suggestion 
to query University of Michigan Health System.  A September 
2002 VA request to that institution used an expired 
authorization, and U of M declined in writing to cooperate.  
In its January 2003 letter, VA requested the veteran to 
provide a current authorization for release of information 
from U of M Health Care System, which the veteran did.  In 
March 2003 VA notified the veteran by letter that U of M 
Health Care System had not responded.  The letter requested 
her to contact the hospital and have it send the records.  A 
May 2003 supplemental statement of the case listed the entire 
history of VA actions to notify the veteran, of actions to 
obtain evidence, and of notices to the veteran of failure to 
obtain evidence; the SSOC included the text of the 
regulations implementing the Veterans Claims Assistance Act 
of 2000 (VCAA).  VA well and fully discharged its duties to 
obtain evidence and notify the veteran of any failure to 
obtain evidence.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c)(1), (2), (3) (2004); (e) (2004).  The veteran 
wrote to VA in June 2003 in support of her claim, including a 
post script stating "U of M lost records."  This disclaimer 
of the possibility of obtaining the putative evidence 
releases VA from any obligation to take further action to 
obtain the records the veteran reported are lost.

The veteran's representative asserts in a March 2005 Informal 
Hearing Presentation that VA did not comply with the Board's 
November 2000 remand because the AOJ did not obtain and 
review certain medical records.  The representative then 
recited in exquisite detail the exhaustive actions the AOJ 
took to discharge the remand instructions and VA's 
obligations under the VCAA.  The AOJ succeeded admirably.

The representative's assertion is specious.  The remand did 
not instruct VA to obtain the records, it instructed VA to 
execute the required actions to attempt to obtain them, which 
the AOJ did.  VA made very request, response, notice, follow-
up notice, and advice to the claimant of her ultimate 
responsibility to produce evidence.  38 C.F.R. §§ 3.159(b), 
3.159(c)(1), 3.159(e) (2004).  Finally, regarding the records 
in question, the appellant wrote in June 2003 that the 
facility from which she and VA sought medical records had 
lost them.  That ultimately discharges VA for further action 
to get them.

VA examined the veteran in January 1992 and in February 1994.  
The examinations provided sufficient information to decide 
the veteran's claim.  No further medical opinion was 
necessary.  VA discharged its duty to examine the veteran and 
obtain medical opinions where necessary.  38 C.F.R. 
§ 4.159(c) (2004).

In sum, VA has discharged every duty and obligation that the 
VCAA mandates.


ORDER

A rating in excess of 60 percent for membranous 
glomerulopathy with hypertension, for the period February 28, 
1991 to December 19, 1995, is denied.



	                     
______________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


